Citation Nr: 1315888	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  04-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from July 1966 to July 1969.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In August 2012, the Board dismissed an appeal of the issue of entitlement to service connection for PTSD, due to the Veteran's withdrawal of that issues in August 2011, and remanded the issue on appeal to the RO for clarification of a May 2011 VA opinion; a September 2012 VA Addendum report was obtained from the VA examiner and added to the claims folder.  The case was again remanded to the RO in March 2013 to obtain recent VA treatment records from the VA Medical Center in Columbia, South Carolina, to include an August 2012 VA treatment report to which the examiner referred in the September 2012 opinion.  VA Treatment reports dated through April 2013 from the VA Medical Center in Columbia, South Carolina, to include the requested August 2012 report, were subsequently added to the record.

As the requested VA treatment records, including the report dated in August 2012, has been obtained, there has been substantial compliance with the March 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran currently has an acquired psychiatric disability other than PTSD, that was present in service, began in service, or otherwise related to active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in an October 2007 letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the August 2005 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluation with nexus opinion was obtained in May 2011, with an Addendum obtained in September 2012.  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report with Addendum obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims files.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for an acquired psychiatric disability other than PTSD. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran's service treatment records do not reveal any complaints or findings indicative of an acquired psychiatric disability, including on his March 1969 medical history and medical examination reports.

According to a VA evaluation in June 1998, the Veteran had a nervous problem, which was worse when he had a pruritic rash.

VA treatment records for June 2004 indicate that a depression screen was negative.  

According to a July 2005 Social Security Administration decision, disability benefits were denied.  The Veteran's primary diagnosis was ischemic heart disease and his secondary diagnosis was migraine.

The impression on a January 2007 mental status evaluation was mood disorder secondary to focus on his physical limitations.

A VA psychiatric evaluation was conducted in May 2011.  The Veteran denied significant anxiety at the time of the examination.  He reported a history of nightmares about Vietnam, approximately once every two weeks or so, and stress related to living in the projects in the 1970's.  He denied problems with anger, irritability, or violence.  He noted problems with concentration and memory.  He was not receiving any mental health counseling or group therapy.  He was taking medication to help him sleep.  He said that his wife of almost 40 years had passed away last year from cancer.  On mental status evaluation, the Veteran was described as alert and oriented.  His thought process was linear; his affect was euthymic.  He had mild difficulty with speech articulation.  Attention and memory were generally within normal limits.  The Veteran denied auditory or visual hallucinations, as well as suicidal and homicidal ideation.  After review of the claims files and examination of the Veteran, the examiner concluded that there was no Axis I diagnosis and that, therefore, there was no mental health diagnosis related to active duty military service.  The Veteran's limitations were considered due to medical conditions, primarily coronary artery disease with a history of heart surgery.  He had stopped working in 2004.

VA treatment reports for August 2012 reveal an assessment of depression/insomnia due to the loss of the Veteran's wife.  It was reported that the Veteran's mood and affect were normal and that he was alert and oriented.  

In response to a Board remand for clarification of the basis for the May 2011 opinion, a September 2012 Addendum was obtained.  The examiner noted a recent negative depression screening and the recent diagnosis of depression due to the loss of his wife, which occurred after military service.  The examiner concluded that the Veteran's depression was mild and that the current diagnosis of depressive disorder not otherwise specified was not at least as likely as not due to service-connected medical conditions.

Based on the above evidence, the Board finds that the evidence of record fails to establish that the Veteran has a psychiatric disability other than PTSD due to service.  There were no complaints or findings of a psychiatric problem in service, including on separation evaluation in March 1969, and the initial post-service complaints or findings of a psychiatric disability was not June 1998, which is almost 29 years after service discharge.  Moreover, the only nexus opinion on file, in May 2011 with an Addendum in September 2012, which is based on a review of the claims files and a psychiatric examination, is probative evidence against the claim.   

The lay statements on file have been taken into consideration in this case.  Although the Veteran is competent to report his subjective psychiatric symptoms, the Board finds that the Veteran, who does not have any medical training, is not competent to opine as to whether he currently has an acquired psychiatric disability due to service, because the diagnosis of a psychiatric disability and the determination of etiology require medical expertise to determine.

Because all of the requirements for service connection are not shown, the Veteran does not have an acquired psychiatric disability other than PTSD due to service.  The Board also finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


